department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend y quantity z dollars amount dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will be providing scholarships and grants to students and professionals who exhibit the highest levels of skill compassion and leadership in ministry letter catalog number 58263t the scholarship program is for students intending on pursuing a career in theology and a grant program for those who have already graduated from a college or university and are pursuing a career in theology the grant program would be a loan repayment program for those who have already graduated from a college or university and are pursuing a career in theology the foundation is concerned about the current state of religion in the u s specifically that the overwhelming expense of education is prohibiting those that want to pursue theological ministry due to the predominantly low wages earned in the field therefore it is the intent of the foundation to further facilitate the education of religious teachers and ministers participating by providing an opportunity for loan repayment currently you are annually awarding approximately y grants for z dollars the award is made on a one-time basis and may be renewable your board will determine the number of grants and the grant amount a scholarship recipient cannot be related to a member of your selection committee or to any disqualified_person all grants are made on objective and non-discriminatory basis to be considered for a scholarship or grant a candidate must meet the following criteria plan to be enrolled be enrolled or have graduated from a theological seminary in the united_states described in sec_170 of the irc student applicants must be full-time students professional applicants must have a degree from a theological seminary intend to work or currently work full-time in some ministry capacity applicants will be judged on commitment to ministry leadership qualities academic performance interpersonal skills communication skills and involvement in serving others not be a dependent of any disqualified_person with respect to the foundation to qualify for a grant recipients must submit an application to the foundation and must exhibit the highest levels of skill compassion and leadership in ministry the board_of directors will review each application and determine if there are any qualified applicants selection of recipients will be based on the follow criteria a for student applicants an application transcripts of high school grades and reports of scores on the scholastic aptitude test sat or american college test act or college grades as applicable a resume of achievements activities and honors and letter catalog number 58263t at least one reference letter from instructors or other individuals not related to the applicant regarding the character and personality of applicant b for professional applicants an application diploma evidencing graduation from theological seminary a resume of achievements activities and honors a letter from the applicant's current employer at least one reference letter from professional colleague not related to the applicant regarding the character and personality of applicant c and will be selected according to the following factors activities applicants will be judged on commitment to ministry leadership qualities academic performance interpersonal skills communication skills and involvement in serving others character the application resume of activities and reference letters will be evaluated to ascertain the good character of the applicants your program will be publicized on your website in addition it will also be advertised at your events and to various churches in an effort to provide notice of the scholarship to those in need you represent that you intend to provide grants directed to the recipients' school or loan holder however should you provide funds to an individual each grant recipient will be required to submit information to the foundation at the end of each year in which the grant recipient has received a grant for students they must provide a report consisting of a copy of the grant recipient's academic transcript verified by the applicable school_college_or_university and a statement that the scholarship grant funds have not been diverted for a purpose that is inconsistent with the purposes of the scholarship grant or the foundation's charitable or educational_purposes for those that have graduated they must provide a report consisting of a copy of the grant recipient's current outstanding loan amount verified by the loan holder and a statement that the grant funds have not been diverted for a purpose that is inconsistent with the purposes of the grant or the foundation's charitable or educational_purposes in addition each grant recipient must upon request account to the foundation for the grant recipient's use of any grant funds provided directly in cash letter catalog number 58263t you represent that if you receive information which indicates that all or part of the scholarship grant funds are not being used for the purposes of the grant including by reason of the recipient having left the applicable college or university the foundation will initiate an investigation while conducting the investigation the foundation will withhold further grant funds to the extent possible until it has been determined that no part of the grant has been used for improper purposes if the foundation determines that any part of the grant has been used for improper purposes the foundation will take all reasonable and appropriate steps to recover diverted grant funds or to insure the restoration of diverted funds and the dedication of other scholarship grant funds held by the recipient to the purposes being financed by the grant these steps will include legal action unless such action would in all probability not result in the satisfaction of execution on a judgment basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 b a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58263t internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
